Citation Nr: 0125942	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1992, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Brother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO denied an earlier 
effective date for the grant of entitlement to a total rating 
based on individual unemployability (TDIU) due to service-
connected disability.  The RO had assigned an effective date 
of January 27, 1992 for the TDIU.  The appellant believes 
that the proper effective date would be when he effectively 
had to retire from his veterinary practice in April 1986.

In July 2001, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony has been associated with the claims 
file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  In April 1973, the RO issued a rating decision that 
denied the appellant's claims for service connection for 
conditions of cervical and lumbar radiculopathy. 

3.  The appellant was notified of this rating decision in 
April 1973; he did not appeal any of the denied issues.

4.  On November 15, 1988, the appellant submitted a claim for 
increased evaluations of his service-connected disabilities; 
this request was submitted on a VA Form 21-4138.  

5.  In December 1988, the RO denied the appellant's increased 
rating claims.

6.  The appellant was notified of this rating decision in 
December 1988; he did not appeal any of the denied issues.

7.  On January 27, 1992, the appellant submitted a request 
for increased ratings; this request was submitted on a VA 
Form 21-4138.

8.  On that VA Form 21-4138, the appellant referred to his 
February 1989 surgery for cervical radiculopathy and stated 
that this condition was brought about by his combat wounds.

9.  In May 1992, the appellant informed the RO that he had 
been in receipt of Social Security Administration disability 
benefits as of approximately January 1987, and that he 
continued to receive them until he turned 65 years old.

10.  In March 1997, the appellant informed the RO that he had 
been granted an insurance premium waiver and monthly 
disability benefits based on his National Service Life 
Insurance policy.

11.  The record does not contain evidence of an earlier claim 
for increase within the one-year period prior to the 
appellant's January 1992 application for TDIU.

12.  The record does not contain medical evidence showing 
that individual unemployability due to service-connected 
disabilities began within the year prior to the current 
effective date of January 27, 1992.



CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 27, 1992 for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5100 et seq. 
(West Supp. 2001)); 38 C.F.R. §§ 3.155, 3.157, 3.321(b), 
3.340, 3.341, 3.400, 4.16(a)(b) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for assigning an effective date 
earlier than January 27, 1992 for the grant of a total rating 
based on individual unemployability due to service-connected 
disability have not been met.

As noted in the March 1999 rating decision in which TDIU was 
granted, service connection is in effect for the residuals of 
a herniated nucleus pulposus, lumbosacral spine with 
radiculitis and arthritis, evaluated at 60 percent, effective 
January 27, 1992; cervical radiculopathy with arthritic 
changes, evaluated at 40 percent, effective January 27, 1992; 
residuals of a penetrating wound of the left lumbar region 
with strain and lumbosacral residuals, evaluated at 20 
percent, effective from January 29, 1946; residuals of a 
penetrating wound of the left antrum with mild sinusitis, 
evaluated at 10 percent, effective from January 29, 1946; a 
tender wound scar of the posterior neck, evaluated at 10 
percent, effective from February 3, 1973; and residuals of 
wounds of both medial thighs, the left buttock and the right 
calf, evaluated as noncompensable, effective from January 29, 
1946.  The combined rating is 90 percent, effective January 
27, 1992.

The appellant testified at his July 2001 Central Office Board 
hearing that he wanted an earlier effective date in April 
1986 for the grant of his TDIU rating.  He stated that he had 
applied for the waiver of payment of his National Service 
Life Insurance (NSLI) premiums in 1986.  He also stated that 
he was approved for benefits from his disability income rider 
on the NSLI policy in 1986.  See Central Office Board Hearing 
Transcript pp. 3-4.  The appellant testified that he did not 
receive any VA medical treatment whatsoever between 1982 and 
1988; he further stated that he did not ever ask for any such 
treatment either.  The appellant also testified that he did 
not receive any VA medical treatment until the late 1990s.  
See Central Office Board Hearing Transcript pp. 7-9.

The appellant and his representative argued that he was 
entitled to a TDIU rating earlier than the current January 
1992 effective date because the RO did not take into 
consideration the fact that the VA insurance division found 
him to be totally disabled because he was no longer able to 
practice veterinary medicine as of April 1986.  The appellant 
also argued that VA should have granted TDIU when the Social 
Security Administration (SSA) found him to be totally 
disabled.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of January 27, 1992 for 
the TDIU evaluation, the initial inquiry concerns whether 
there was a claim for increased rating filed before the 
current effective date of the TDIU evaluation in January 
1992.

The appellant contends that his entitlement to TDIU should be 
effective from April 1986.  The Board notes that, in June 
1987, the appellant submitted a VA Form 29-357, Claim for 
Disability Insurance Benefits.  On that form, the appellant 
stated that he was asking for total disability income and 
that April 15, 1986 was the date on which disability 
prevented full-time employment.  Total disability income 
provision (TDIP) benefits were approved with the first 
payment effective August 17, 1987. 

As to the appellant's argument that the NSLI finding of total 
disability provides the legal basis for the award of an 
earlier effective date, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) addressed a very similar fact 
pattern in Damrel v. Brown, 6 Vet. App. 242 (1994).  In that 
case, the Court noted that the information that a veteran was 
rated totally disabled for VA insurance purposes in 1966 was 
not provided to the RO until December 1988, when appellant 
applied for DIC benefits.  While the Secretary can be deemed 
to have constructive knowledge of such insurance ratings, see 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the question 
was whether the information should be deemed to be in the 
record as of 1967.  The answer given by the Court in the 
Damrel case was no because the constructive notice rule of 
Bell was not formulated until July 1992, and under Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the earliest date on 
which the Secretary could be deemed to have had constructive 
notice was the date of the filing of the CUE claim at issue, 
not the date of the insurance rating.  

In the present case, the appellant's letter of March 1997 is 
the earliest point in time that the insurance rating was 
brought to the attention of the RO and thus deemed to be in 
the record.  Furthermore, as noted by the Court in the Damrel 
case, "even if the adjudicator had known of this 
information, the fact that appellant was determined to be 
totally disabled for insurance purposes is not controlling 
with respect to ratings for compensation or pension.  See 38 
C.F.R. § 3.340(c)."  Damrel, 6 Vet. App. at 246 (1994).  
This is because, as noted by the appellant's brother during 
the July 2001 Central Office Board hearing, grants of NSLI 
TDIP benefits are based on non-service-connected disabilities 
as well as service-connected disabilities.  See Central 
Office Board Transcript p. 3.  Therefore, neither the date 
the appellant applied for NSLI TDIP, June 23, 1987, nor the 
date TDIP benefits were first paid, August 17, 1987, can be 
used as the effective date for the award of TDIU benefits.

Second, as to the SSA payments, evidence that the appellant 
had been receiving Social Security disability benefits as of 
1987 was not in the record until May 1992.  In a letter to 
the RO dated in July 1991, the appellant stated that he had 
"to retire in June 1988 because of physical disability."  
He further stated that his disposable income consisted of 
payments including "Social Security Retirement benefits."  
At the time of this statement the appellant was 65 years old.  
Subsequently, in May 1992, the appellant informed the RO that 
he had been in receipt of Social Security Administration 
disability benefits as of approximately January 1987, and 
that he continued to receive them until he turned 65 years 
old.  

The Board notes that the appellant's July 1991 letter did not 
state that that he had to retire because of his service-
connected disabilities- the appellant only mentioned physical 
disability in general.  Furthermore, the appellant did not 
indicate that there had been any formal finding of total 
disability, only that he "had to retire."  Because the 
appellant did not indicate to the VA that he was receiving 
SSA disability benefits until May 1992, the Secretary had no 
actual notice that the records existed prior to that date.  
In addition, the Secretary will not be deemed to have had 
constructive notice of such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Furthermore, even 
if VA had known that the appellant had been receiving SSA 
disability benefits, SSA decisions regarding unemployability, 
although relevant, are not controlling for VA determinations.  
See Murincsak, supra, at 370.

The Board will now turn to consideration of the actions taken 
by the RO in this case.  In April 1973, the RO issued a 
rating decision which increased the appellant's combined 
evaluation from 60 percent to 70 percent, effective February 
1973, while denying the appellant's claims of entitlement to 
service connection for conditions of cervical and lumbar 
radiculopathy.  The rating decision noted that the appellant 
currently met the schedular requirements for a total rating 
based on individual unemployability, but that the March 1973 
VA medical examination revealed that he was working full-time 
as "a cowboy and commission buyer."  The RO also 
specifically found that the diagnoses of residuals of 
herniated nucleus pulposus surgery of the lumbosacral spine 
with minimal radiculitis and arthritic changes and mild 
cervical rhizopathy of undetermined etiology with arthritic 
changes rendered by the March 1973 VA examiner represented 
new conditions that were "not shown to be related to 
service."  

As demonstrated by the VA Form 21-6798 dated April 19, 1973, 
the appellant was notified of this rating decision in April 
1973.  However, he did not appeal.  

The Board notes that, while the claims file does not contain 
a copy of the actual April 1973 notice letter, no contention 
concerning nonreceipt of that April 1973 notice letter has 
been advanced by the appellant's representative.  Thus, it 
appears that the notice letter, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in April 1973.  This presumption of regularity is 
only overcome by 'clear evidence to the contrary', and no 
such 'contrary' evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that notice of the April 1973 denial of service connection 
and TDIU was provided to the appellant by the RO in the 
regular course of business.  See Ashley at 65.  Furthermore, 
even if there was evidence of nonreceipt by the appellant, 
that evidence, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307, 309 (1992).

The next time that the appellant asked for increased 
evaluations was in November 1988.  The appellant also 
submitted a written statement from one of his treating 
physicians in which the doctor reported that the appellant 
had recently stated that his back was giving him less pain 
than it had for a long time.  The doctor further noted that 
the appellant was having lower right extremity problems; 
recurring episodes of gout, primarily in the left foot; 
increasing pain and soreness in the neck with associated left 
arm weakness; and significant sensory loss over both lower 
extremities.  The doctor rendered diagnoses of post-operative 
fusion of the lumbar spine at L4-5 and L5-S1; osteoarthritis 
of the lumbar spine; lumbar radiculitis; osteoarthritis of 
the bones of both feet; discogenic disease of the cervical 
spine; and cervical radiculitis.  The doctor also opined that 
the appellant was totally disabled and might need further 
operative procedures to alleviate the condition in his neck 
and upper extremities.

In a rating decision issued in December 1988, the RO denied 
increased evaluations for each of the appellant's service-
connected disabilities.  He was notified of the denials that 
same month.  The appellant testified during his July 2001 
Central Office Board hearing that he did not appeal the 
December 1988 denial of his increased rating claims.  See 
Central Office Board Hearing Transcript p. 4.

The Board notes that the December 1988 rating decision did 
not include any analysis concerning the employability of the 
appellant.  In Norris v. West, 12 Vet. App. 413 (1999), the 
Court held that, if a veteran has submitted a claim for an 
increased rating, the RO must, in considering such increase, 
include adjudication of TDIU when two conditions are met.  
First, the veteran's disabilities must meet the percentage 
requirements of 38 C.F.R. § 4.16(a) and secondly, there must 
be evidence of service-connected unemployability.  In this 
case, while the appellant met the 4.16(a) percentage 
requirements, the November 1988 private doctor's statement 
indicated that the appellant was totally disabled based, in 
large part, on non-service-connected conditions.  Therefore, 
the RO's consideration of the appellant's increased rating 
claim did not have to include adjudication of the issue of 
TDIU.  Thus, the November 1988 increased rating claim does 
not provide any basis for the assignment of an effective date 
of November 15, 1988 for the award of the appellant's TDIU 
benefit.

On January 27, 1992, the appellant submitted a request for 
increased ratings; this request was submitted on a VA Form 
21-4138.  At the same time, the appellant reported that he 
had undergone surgery in February 1989 for cervical 
radiculopathy and stated that this condition had been brought 
about by his combat wounds.  In a rating decision issued in 
March 1999, the RO granted service connection for the 
residuals of a herniated nucleus pulposus, lumbosacral spine 
with radiculitis and arthritis, evaluated at 60 percent, 
effective January 27, 1992 and for cervical radiculopathy 
with arthritic changes, evaluated at 40 percent, effective 
January 27, 1992.  As a result of these grants of service 
connection, the appellant's combined rating increased from 70 
percent to 90 percent and the RO found entitlement to TDIU 
based on service-connected disabilities.

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the Court 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  The 
veteran is not required to mention "unemployability."  See 
Gleicher v. Derwinski, 2 Vet. App. 26 (1991) (reversing Board 
decision denying TDIU benefits where appellant had requested 
an increase in the assigned 70 percent disability rating to 
100 percent but did not specifically request TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned only where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, the Board finds that the 
appellant's January 27, 1992 request for an increased 
evaluation, submitted on a VA Form 21-4138, is an informal 
claim of entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  The 
appellant subsequently filed a VA Form 21-8940, Application 
for Increased Compensation based on Unemployability, on March 
13, 1992.  Under the regulations, that application is deemed 
to be filed as of the date of receipt of the informal claim 
on January 27, 1992.

As noted above, since the appellant had never appealed the 
rating decisions of April 1973 or December 1988, under the 
regulations cited above, the effective date can be no earlier 
than January 27, 1991, one year before the date of claim.  
See Hurd v. West, 13 Vet. App. 449 (2000).  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for a TDIU 
rating within the delimiting period.  The evidence of record 
does not contain any medical evidence dated between January 
27, 1991 and January 27, 1992, indicating that the appellant 
would be entitled to a TDIU rating.  In fact, before the 
private doctor statement was submitted in November 1988, the 
only medical evidence submitted after the March 1973 VA 
medical examination consisted of two documents pertaining to 
the February 1978 removal of a left arm squamous cell 
carcinoma skin lesion.  The appellant did not submit any 
medical evidence between November 1988 and June 1992, when 
medical records from Duke University Medical Center were 
received.  In addition, the appellant never asked for, or 
received any VA medical care until the late 1990s.  Thus, the 
Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim within the year preceding the formal application for 
increased compensation in January 1992 to allow for an 
earlier effective date.  38 C.F.R. § 3.157.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claims for increased evaluations were denied in 
the December 1988 rating decision.  The January 1991 VA Form 
21-4138 constituted a claim for TDIU, but there were no 
pending claims relating to TDIU prior to January 27, 1992.  
In addition, while the VA insurance division and SSA made 
determinations of total disability in 1986 or 1987, there is 
no medical evidence of record demonstrating that the 
appellant was medically determined to be unemployable due to 
service-connected disabilities alone prior to the grant of 
service connection for the lumbar spine and cervical spine 
radiculopathy conditions, effective January 27, 1992.

Therefore, it is clear, in considering whether an effective 
date earlier than January 27, 1992 could be assigned, that 
the later of the two dates, the date of receipt of the claim 
or the date entitlement arose, is to be used for the 
effective date and not the earlier.  Thus, the proper 
effective date, based on the current evidence of record, is 
January 27, 1992, the date of the receipt of the claim 
submitted after a final disallowance.

In the absence of evidence of a claim earlier than the 
January 27, 1992 claim for TDIU, and in the absence of 
medical evidence showing the appellant was medically 
determined to be unemployable due to service-connected 
disabilities within the one year period prior to the January 
1992 claim or prior to the current effective date of January 
27, 1992, the Board must conclude that there is no basis upon 
which to assign an earlier effective date for the TDIU 
rating.  Therefore, the assignment of an effective date 
earlier than January 27, 1992, the date of the claim, for the 
grant of the total rating based on individual unemployment is 
not warranted.

After consideration of all the evidence, including the 
appellant's testimony, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected disabilities that could be dated 
earlier than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist appellant has been 
satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish an effective date for the assigned 
TDIU rating earlier than January 1992 in the Statement of the 
Case (SOC) issued in April 2000.  The Board finds that the 
discussions in the rating decision, SOC and RO letters sent 
to the appellant in effect informed him of the information 
and evidence that would needed to substantiate his claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
earlier effective date claim denied here.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than January 27, 
1992, for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

